Exhibit 10.9


CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




LETTER AGREEMENT
This LETTER AGREEMENT (this “AGREEMENT”), entered into on this August 28, 2017,
is by and among NEW RESIDENTIAL INVESTMENT CORP., a Delaware corporation (“NEW
RESIDENTIAL”), NEW RESIDENTIAL MORTGAGE LLC, a Delaware limited liability
company (“NRM”), in each case, whose principal address is 1345 Avenue of the
Americas, 45th Floor, New York, NY 10105, REALHOME SERVICES AND SOLUTIONS, INC.,
a Florida corporation, (“RHSS”), whose principal address is 1000 NE Abernathy
Road, Atlanta, GA 30348, REALHOME SERVICES AND SOLUTIONS - CT, INC., a
Connecticut corporation (“RHSSCT”), whose principal address is 1000 NE Abernathy
Road, Atlanta, GA 30348, and ALTISOURCE SOLUTIONS S.à. r.l., a Luxembourg
société à responsabilité limitée, a private limited liability company
(“ALTISOURCE”), whose principal address is 40, avenue Monterey 40, Avenue
Monterey, L-2163 Luxembourg.
RECITALS
I.    NRM intends to become the owner of servicing rights to certain residential
mortgage loans secured by real property that has been, or may in the future be,
foreclosed, resulting in real estate owned (“REO”) by a trust and held for the
benefit of mortgage loan investors;
II.    NRM, as the owner of mortgage servicing rights, may have the legal and
contractual right to market and sell certain REO properties on behalf of the
applicable trusts (the REO properties that NRZ (as defined herein) has the
contractual right to market and sell shall be referred to herein as the “REO
Properties”);
III.    NRM is a wholly-owned subsidiary of New Residential;
IV.    RHSS is a wholly-owned subsidiary of Altisource and RHSSCT is a
subsidiary of Altisource, with Altisource or its affiliates owning one hundred
percent (100%) of the voting rights of RHSSCT; and
V.    To the extent NRM or New Residential has not engaged a NRZ Brokerage to
identify and recommend qualified real estate brokerages throughout the United
States to assist in the marketing and sale of the REO Properties in the Covered
Portfolios, or to the extent NRM or New Residential has engaged an NRZ Brokerage
for such purposes and such NRZ brokerage is a party to a CBA (as defined herein)
with RHSS, RHSSCT or any Altisource Subsidiary Brokerage but fails to refer
Subject REO Referrals (as defined herein) to RHSS, RHSSCT or any Altisource
Subsidiary Brokerage (as applicable) pursuant to the terms of such CBA, New
Residential and NRM are desirous of appointing RHSS, RHSSCT, or such other
subsidiary of Altisource that is a duly licensed real estate brokerage as
Altisource or RHSS may direct (“Altisource Subsidiary Brokerage”), as
applicable, directly as their listing agent to conduct sales and marketing
related to the REO Properties described herein, and RHSS and RHSSCT are desirous
of accepting such appointment.
AGREEMENT
THEREFORE, in consideration of the mutual covenants herein made and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Altisource, RHSS, RHSSCT, New Residential (on behalf of itself and
each Investor) and NRM (on behalf of itself and each Investor) hereby agree as
follows:
1.    Definitions. The terms set forth below shall have the meanings ascribed to
them for the purposes of this Agreement. Other capitalized terms contained in
this Agreement (including the Recitals, which are, by this reference,
incorporated into and deemed part of this Agreement ) and not set forth in this
Paragraph 1 shall have the meanings assigned to them as defined herein.
Capitalized terms used herein but not otherwise defined have the meaning given
such term in the Original CBA.
(a)    “Affiliate” shall have the meaning set forth in the Original CBA.





--------------------------------------------------------------------------------




(b)     “Altisource Subsidiary Brokerage” shall have the meaning set forth in
the Recitals.
(c)     “CBA” means a cooperative brokerage agreement, between RHSS, RHSSCT or
any Altisource Subsidiary Brokerage (as applicable) and an NRZ Brokerage, in
substantially the same form as the Original CBA.
(d)     “Controlled” shall have the meaning set forth in the Original CBA.
(e)    “Corporate Parent” shall have the meaning set forth in the Original CBA.
(f)    “Covered Portfolios” shall have the meaning set forth in Original CBA.
(g)    “Effective Date” means the date of the execution of this Agreement.
(h)    “NRSC” means New Residential Sales Corporation, a NRZ Brokerage.
(i)    “NRZ” means New Residential, together with any entity that is a wholly
owned subsidiary of New Residential or that is Controlled by New Residential.
(j)    “NRZ Brokerage” means each entity that is duly licensed and approved to
conduct real estate brokerage activity that is either New Residential or
Controlled by New Residential.
(k)    “Original CBA” means the CBA among RHSS, RHSSCT, and NRSC, dated as of
the date hereof.
(l)    “Portfolio” shall have the meaning set forth in the Original CBA.
(m)    “Referred REO Properties” shall have the meaning set forth in Paragraph 3
hereof.
(n)    “REO” shall have the meaning set forth in the Recitals.
(o)    “REO Properties” shall have the meaning set forth in the Recitals.
(p)    “Services LOI” means that certain Letter of Intent between Altisource and
New Residential and dated as of the date hereof relating to the services
Altisource and its affiliates shall agree to provide to New Residential with
respect to the Covered Portfolios (as defined in such Letter of Intent).
(q)    “Servicing Agreement” shall have the meaning set forth in the Original
CBA.
2.    Brokerage Subsidiaries to Enter Into CBAs. It is the intent of the parties
that RHSS and RHSSCT enter into CBAs with all NRZ Brokerages engaged to market
and sell REO Properties in the Covered Portfolios. Altisource agrees to use its
best efforts to cause RHSS and RHSSCT to enter into a CBA with every NRZ
Brokerage, which CBA shall be materially identical to the Original CBA. NRM
agrees to use its best efforts to cause each NRZ Brokerage to enter into a CBA
with RHSS and RHSSCT, which CBA shall be materially identical to the Original
CBA.
3.    Appointment & Acceptance as Listing Broker.
(a)    Commencing on the Effective Date and pursuant to the specific terms
contained herein, to the extent that NRM does not engage a NRZ Brokerage with
which RHSS, RHSSCT, or another Altisource Subsidiary Brokerage has a
non-suspended CBA in place to conduct the sales and marketing activities related
to the sale of the REO Properties (except to the extent NRM engages an NRZ
Brokerage that does not have a non-suspended CBA in place with RHSS, RHSSCT or
another Altisource Subsidiary Brokerage, as applicable, despite such NRZ
Brokerage’s reasonable efforts to execute and deliver a CBA materially identical
to the Original CBA and despite RHSS, RHSSCT or another Altisource Subsidiary
Brokerage, as applicable, being legally permitted to execute such materially
identical CBA), New Residential and NRM agree to, and hereby do, engage RHSS,
RHSSCT, or an Altisource Subsidiary Brokerage as its listing agent





--------------------------------------------------------------------------------




for all REO Properties in the Covered Portfolios, which REO Properties NRZ has
the legal ability and the contractual ability under the related Servicing
Agreements to engage RHSS, RHSSCT, or other Altisource Subsidiary Brokerage, as
applicable to market and sell (such REO Properties, “Referred REO Properties”).
(b)    Notwithstanding anything to the contrary in Paragraph 3(a) above, NRM is
under no obligation to engage RHSS, RHSSCT, or any other Altisource Subsidiary
Brokerage to market or sell Referred REO Properties:
(i)    with respect to which RHSS, RHSSCT or any Altisource Subsidiary
Brokerage, to the extent applicable, has refused to execute and deliver a CBA
with a NRZ Brokerage that is materially identical (except where legally
prohibited) to the Original CBA (which CBA would, if executed by the parties
thereto, require such Referred REO Properties to be referred to RHSS, RHSSCT or
any Altisource Subsidiary Brokerage), despite such NRZ Brokerage having
reasonably cooperated in the finalization and execution of such CBA, or
(ii)    arising under any CBA that has been terminated or has expired, except
that for the avoidance of doubt, this sentence shall not apply where such CBA
was (I) suspended pursuant to Section 19(c) or 19(d) under the Original CBA (or
the corresponding section of any other CBA), or (II) voided in accordance with
Section 12 of the Original CBA (or corresponding paragraphs of subsequent
CBAs). 
(c)    In the event that RHSS, RHSSCT or any Altisource Subsidiary Brokerage, to
the extent applicable, has refused to execute and deliver a CBA with a NRZ
Brokerage that is materially identical to the Original CBA on the grounds that
it is the applicable entity’s view that it is legally prohibited from entering
into an agreement materially identical to the Original CBA, in accordance with
this Section 3, RHSS, RHSSCT or any other Altisource Subsidiary Brokerage, as
applicable, shall be obligated to obtain advice on the matter from duly licensed
and qualified outside counsel, and must provide, upon NRZ’s written request,
written analysis supporting its conclusion (though a formal written opinion of
counsel shall not be required).
(d)    New Residential and NRM hereby represent and warrant that, as of the date
hereof, neither New Residential nor NRM has any knowledge of any facts or
circumstances that would prevent or prohibit New Residential and NRM from
engaging RHSS, RHSSCT or an Altisource Subsidiary Brokerage, as applicable, as
its listing agent for all REO Properties in the Covered Portfolios.
4.    NRM and Altisource to Direct Subsidiaries to Comply with CBAs. New
Residential, NRM and Altisource shall use commercially reasonable best efforts
to ensure that their respective brokerage subsidiaries comply with the CBAs to
which they are signatories. For the avoidance of doubt, New Residential and NRM
shall use commercially reasonable best efforts to ensure NRZ Brokerages refer
Subject REO Referrals to RHSS, RHSSCT, or other Altisource Subsidiary Brokerage,
as applicable, in accordance with the terms of the governing CBAs.
5.    Applicable Terms From the Original CBA.
(a)    In the event New Residential and NRM engage RHSS, RHSSCT, or other
Altisource Subsidiary Brokerage, as applicable, as its listing agent pursuant to
Paragraph 3 of this Agreement, the parties hereby agree and acknowledge that
(i)    New Residential and NRM shall have all of the rights and obligations with
respect to the Referred REO Properties as NRSC has with respect to the Subject
REO Referrals (as defined in the Original CBA) pursuant to the Original CBA or,
in the event that the Original CBA has been suspended pursuant to Section 19(c)
or 19(d) thereof, the rights that NRSC has under the Original CBA when it is not
suspended, including, but not limited to, termination rights thereunder, and
(ii)    RHSS, RHSSCT, or other Altisource Subsidiary Brokerage, as applicable,
shall have all of the rights and obligations with respect to the Referred REO
Properties as RHSS and RHSSCT have with the Subject REO Referrals pursuant to
the Original CBA; provided, however, that Section 5 of the Original CBA (and the
corresponding sections of all other CBAs), which sets forth the commissions owed
to NRSC under





--------------------------------------------------------------------------------




the Original CBA, and Section 18 of the Original CBA (and the corresponding
sections of all other CBAs), which sets forth the term of the Original CBA,
shall not apply with respect to either party (provided that, for the purposes of
clarification, the term of this Agreement specified in Section 9 hereto shall be
deemed to be the applicable term), and the representations and warranties set
forth in Sections 6(d) and 6(e) of the Original CBA (and the corresponding
sections of all other CBAs), shall not apply with respect to New Residential and
NRM.
(b)    For the avoidance of doubt, all provisions of the Original CBA are
incorporated herein with the exception of Sections 5, 6(d), 6(e) and 18, and the
rights and obligations extending to NRSC under the Original CBA (including the
right to terminate set forth in Section 19 thereof), with the exception of those
set forth in Section 5, 6(d), 6(e) and 18 of the Original CBA, shall extend to
New Residential and NRM under this Agreement; and all rights and obligations
extending the RHSS and RHSSCT under the Original CBA, with the exception of
those set forth in Section 5, 6(d), 6(e) and 18 of the Original CBA, shall
extend to RHSS and RHSSCT under this Agreement.
6.    Commissions; Termination.
(a)    In the event New Residential and NRM engage RHSS, RHSSCT, or other
Altisource Subsidiary Brokerage, as applicable, as its listing agent pursuant to
Paragraph 3 of this Agreement, the parties agree to fully cooperate with one
another and to use their best efforts to negotiate a structure whereby NRZ will
receive commissions from the sales proceeds of the Referred REO Properties in
proportions commensurate with those set forth in the Original CBA (the
“Commissions”) to the extent allowable by law. In furtherance of the foregoing,
the parties agree to reasonably cooperate with one another and to use best
efforts to implement Commissions that shall be received by New Residential or a
New Residential Affiliate in proportions commensurate with those set forth in
the Original CBA, to the extent allowable by law. Each party agrees to execute
and deliver to each other such documents and take such actions as may become
reasonably necessary, from time to time, to establish such Commissions, to the
extent allowable by law.
(b)    This Agreement shall terminate in the event either party fails to use
best efforts to (i) cooperate with respect to, or use best efforts to negotiate
a structure whereby NRZ will receive Commissions and the terms of the
Commissions in proportions commensurate with those set forth in the Original CBA
in each case in which commissions are permitted by law, or (ii) execute and
deliver such documentation required pursuant to this Paragraph 6; provided,
however, that this Agreement shall not terminate if, notwithstanding the
parties’ using best efforts to negotiate a Commission structure in accordance
with this Paragraph 6, the parties cannot agree regarding whether Commissions
are legally permissible. If the parties disagree about whether Commissions are
permitted by law, the parties shall be obligated to obtain advice on the matter
from duly licensed and qualified outside counsel, and each party must provide,
upon the other party’s written request, written analysis supporting the party’s
conclusion (though a formal written opinion of counsel shall not be required).
For the avoidance of doubt, the provision of any information pursuant to this
Paragraph 6(b) shall not be deemed a waiver of any privilege, including the
attorney-client and/or work-product privileges applicable to such information.
(c)    For purposes of this Section 6, “best efforts” with respect to Altisource
shall not require Altisource to expend fees, costs, or expenses in excess of
$[***] during the term in the aggregate in order to implement a commissions
structure in accordance with this section (the “Expenses Cap”). NRM may direct
RHSS to incur amounts above the Expenses Cap to continue the parties’
cooperation and best efforts to implement a commission structure in accordance
with this Section 6, provided that NRM shall either, at RHSS’s option, (x)
reimburse RHSS for all reasonable, actual, and documented out-of-pocket fees,
costs and expenses in excess of the Expenses Cap incurred by RHSS at New
Residential’s direction or (y) pay for any reasonable, actual, and documented
out-of-pocket fees, costs and expenses in excess of the Expenses Cap that NRM
directs RHSS to incur. Any fees, costs, or expenses reimbursable by NRM or
payable by NRM in accordance with this paragraph shall be deemed "reasonable"
hereunder if NRM expressly directed ASPS to pay or incur such specific fee,
cost, or expense.
7.    Powers of Attorney. On the Effective Date, New Residential and NRM shall
execute powers of attorney substantially in the form attached hereto as Exhibit
A in favor of RHSS and RHSSCT authorizing them, as appropriate, to execute
listing agreements substantially in the form attached to the Original CBA as
Exhibit 3 but modified as needed





--------------------------------------------------------------------------------




to reflect the engagement pursuant to the terms of this Agreement, on New
Residential and NRM’s behalf, as the case may be, in connection with the
Referred REO Properties.
8.    Other Obligations of NRZ. To the extent any CBA to which RHSS, RHSSCT
and/or other Altisource Subsidiary Brokerage, as applicable, are a party
requires that RHSS, RHSSCT and/or other Altisource Subsidiary Brokerage, as
applicable, be approved as a vendor or other service provider for any
subservicer prior to RHSS, RHSSCT and/or other Altisource Subsidiary Brokerage,
as applicable, receiving referrals under such CBA, NRZ shall use reasonable
efforts to obtain the subservicer’s approval of RHSS, RHSSCT and/or other
Altisource Subsidiary Brokerage, as applicable, as soon as possible without any
material condition or cost thereto, as a vendor. Those efforts include but are
not limited to notifying the subservicer that it is New Residential’s intention
that the subservicer approve RHSS, RHSSCT and/or other Altisource Subsidiary
Brokerage, as applicable, as its vendor; communication from New Residential’s
senior management to senior management of the applicable subservicer that New
Residential views the request as a priority; facilitating discussions among
Altisource, RHSS, RHSSCT and/or other Altisource Subsidiary Brokerage, as
applicable, and the applicable subservicer; and cooperating with Altisource,
RHSS, RHSS CT, and/or other Altisource Subsidiary Brokerage, as applicable, to
facilitate the subservicer’s approval of the applicable Altisource Subsidiary
Brokerage as a vendor.
9.    Term of Agreement. This Agreement shall become effective upon the
Effective Date and shall remain in effect until August 31, 2025; provided,
however, (a) in the event that the Services LOI expires by its terms (accounting
for any mutually agreed extension of the term of such Services LOI) or New
Residential and Altisource fail to enter into that certain services agreement
contemplated by the Services LOI and RHSS elects to terminate the Original CBA
pursuant to Section 18 thereof, Altisource shall have the right to terminate
this Agreement, without cause, upon written notice to NRM . This Agreement is
also terminable on the grounds set forth in Section 6(b).
10.    Termination of Listing Agreements. Any then-active listing agreements
entered into with respect to any REO Properties pursuant to any CBA shall be
terminated upon one business day’s notice from the applicable seller in the
event that such CBA is terminated, except to the extent any such REO Properties
are, pursuant to the terms of this Agreement, required to be referred to RHSS,
RHSSCT and/or other Altisource Subsidiary Brokerage, as applicable, hereunder,
notwithstanding such termination of such CBA.
11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to applicable
principles of conflicts of law.
12.    Counterparts. This Agreement may be executed in two counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
13.    Assignments, Successors. The Parties’ rights under this Agreement shall
continue in full force and effect and shall not be affected by the sale (or
other transfer of a Covered Portfolio) by New Residential of MSRs to New
Residential Affiliate.
(a)    Neither this Agreement nor the obligations of each Party hereunder may be
assigned or otherwise transferred by operation of law or otherwise, in each
case, in whole or in part (a “Transfer”), by any Party without the other
Parties’ prior written consent, which shall not be unreasonably withheld,
conditioned or delayed and any such attempted Transfer without such consent
shall be void; provided, however, that such consent shall not be required in the
event that (1) RHSS or RHSSCT Transfers this Agreement in accordance with a
Permitted Transfer (as defined in the Guaranty) thereof, (2) NRM (but not New
Residential) Transfers this Agreement to an Affiliate that has the legal and
contractual right to refer Referred REO Properties to RHSS, RHSSCT or the
related Altisource Brokerage Subsidiary, as applicable, or (3) NRM or New
Residential undergoes one or more transactions under which (i) NRM, New
Residential, or the business of NRM or New Residential relating to this
Agreement is acquired by or merges with another party and the acquiring or
surviving entity succeeds NRM or New Residential (as applicable) as to this
Agreement, (ii) all or substantially all of the assets of NRM or New Residential
or the business of NRM or New Residential relating to this Agreement is acquired
by another party and such other party succeeds NRM or New





--------------------------------------------------------------------------------




Residential (as applicable) as to this Agreement, (iii) NRM or New Residential
assigns this Agreement in connection with a sale of all or substantially all of
its assets, or (iv) NRM or New Residential spins off the business relating to
this Agreement into one or more separate entities and such one or more separate
entities succeed NRM or New Residential (as applicable) as to this Agreement;
provided, further, that nothing herein shall in any way restrict any direct or
indirect assignment, sale or other transfer of the equity interests of NRM or
New Residential, whether by operation of law or otherwise.
(b)    If RHSS or RHSSCT wishes to execute a Transfer (other than as specified
in Section 12(a)(1) herein), RHSS or RHSSCT, as applicable, shall provide to New
Residential in writing the identity of the proposed successor or assignee, such
writing to be deemed RHSS’s Confidential Information (as that term is defined in
the Vendor Management Addendum) and subject to the restrictions contained in
Section 14 of the Vendor Management Addendum. New Residential agrees that, (1)
it will respond to such writing with an approval or rejection of such proposed
Transfer within no more than five (5) business days and (2) it will apply its
reasonable discretion in evaluating, approving or rejecting a proposed Transfer
and that such discretion shall be limited to analyzing whether or not such
Transfer exposes NRM or New Residential to a non-de minimis increased risk
relating to (A) the financial health or operational capabilities of the
counterparty, (B) the quality of performance of the services provided under this
Agreement, or (C) regulatory compliance matters. If New Residential rejects a
requested Transfer and, RHSS believes (as evidenced by written notice to New
Residential) that New Residential’s determination was not made in accordance
with the requirements of this Section 12(b), the Parties shall submit the
dispute regarding New Residential’s determination to the dispute resolution
process set forth in Section 21 of the Original CBA. During the pendency of such
dispute resolution process, RHSS and RHSSCT shall not be permitted to affect a
Transfer. The parties will use their best efforts to conduct the dispute
resolution process on an expedited basis.










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have set their hand and seal as of the
date hereof.
 


NEW RESIDENTIAL INVESTMENT CORP.




By:    /s/ Nicola Santoro, Jr.      
Name: Nicola Santoro, Jr.
Title: Chief Financial Officer
 


NEW RESIDENTIAL MORTGAGE LLC




By:    /s/ Nicola Santoro, Jr.      
Name: Nicola Santoro, Jr.
Title: Chief Financial Officer and Chief Operating Officer













[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]






[SIGNATURE PAGE TO SIDE LETTER AGREEMENT]

--------------------------------------------------------------------------------






 
REALHOME SERVICES AND SOLUTIONS, INC.




By:    /s/ Min L. Alexander      
Name: Min L. Alexander
Title: President and Chief Executive Officer








REALHOME SERVICES AND SOLUTIONS – CT, INC.:




By:    /s/ Min L. Alexander      
Name: Min L. Alexander
Title: President and Chief Executive Officer









[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]






[SIGNATURE PAGE TO SIDE LETTER AGREEMENT]

--------------------------------------------------------------------------------






 
ALTISOURCE SOLUTIONS S.Á. R.L.


By:


By:    /s/ Kevin J. Wilcox      
Name: Kevin J. Wilcox
Title: Manager









[SIGNATURE PAGE TO SIDE LETTER AGREEMENT]

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF LIMITED POWER OF ATTORNEY
[________________] (the “Company”) does hereby make, constitute, and appoint
REALHome Services and Solutions, Inc., a Florida Corporation (“RHSS”), to be its
true and lawful attorney-in-fact, and hereby grants to RHSS the authority and
power to take the Actions (as such term is defined herein) in the Company’s
name, place, and stead, through signers duly authorized by the Board of RHSS to
take such Actions on RHSS’s behalf (“Authorized Signers”) in each case in
accordance with and subject to the terms of that certain Letter Agreement (the
“Agreement”) dated August 28, 2017 by and between New Residential Investment
Corp., New Residential Mortgage LLC (“NRM”), RHSS, REALHome Services and
Solutions - CT, Inc. (“RHSSCT”), and Altisource Solutions S.à r.l., and one or
more Cooperative Brokerage Agreements by and between RHSS, RHSSCT (or Affiliate
of RHSS that is duly licensed and approved to conduct real estate brokerage
activity, as may be authorized under the relevant CBA) and NRM Affiliates that
are duly licensed and approved to conduct real estate brokerage activity (each a
“CBA”), pursuant to which this Limited Power of Attorney is granted. The Company
is the servicer of certain pools of mortgage loans and real estate owned
properties that previously secured mortgage loans serviced by the Company (“REO
Properties”). Capitalized terms used and not defined herein have the meaning set
forth in the CBA dated August 28, 2017.


As used above, the term “Actions” shall mean and be limited to the following
acts, in each case with respect to one or another of the REO Properties and as
mandated or permitted by federal, state, or local laws or other legal
requirements or restrictions applicable to the Company or RHSS in connection
with the REO Properties.


RHSS as attorney-in-fact (the “Attorney-in-Fact”) is hereby authorized, and
empowered, on the Company’s behalf, through its Authorized Signers, as follows:


To execute, acknowledge, seal and deliver documents, appropriately completed,
with all ordinary or necessary endorsements, acknowledgments, affidavits, and
supporting documents as may be necessary or appropriate for the acquisition,
management, marketing, leasing, auction, sale, transfer, grant, conveyance,
bargaining, recording or filing of a real estate owned property, including,
without limitation, listing agreements, auction services agreements, dual agency
agreements, cash for relocation agreements, purchase and sale agreements,
leases, any and all transactional documents necessary or appropriate to finalize
the sale of an REO Property (e.g., settlement statements, disclosure statements,
acceptance statements, affidavits concerning mechanic's liens; assignment of
security deposits), and any supporting documents; and


With respect to the Actions, the Company gives to said Attorney-in-Fact full
power and authority to execute such instruments and to do and perform all and
every act and thing requisite, necessary, and proper to carry into effect the
power or powers granted by or under this Limited Power of Attorney as fully, to
all intents and purposes, as the Company itself might or could do, and hereby
does ratify and confirm all that Attorney-in-Fact shall lawfully do or cause to
be done by authority hereof. This instrument is to be construed and interpreted
as a limited power of attorney and does not empower or authorize the
Attorney-in-Fact to do any act or execute any document on behalf of the Company
not described herein.


This Limited Power of Attorney supersedes any power of attorney previously
executed by the undersigned regarding the purposes outlined in the first
paragraph hereof (“Prior Powers of Attorney”), and the authority of any
attorney-in-fact named in any Prior Powers of Attorney is hereby revoked.


This Limited Power of Attorney is effective as of its date of execution set
forth below and will be effective until the earlier of (i) the termination of
the Agreement and all CBAs or (ii) the revocation of this Limited Power of
Attorney, in writing, by the Company. Until such termination, the Company
represents to those dealing with Attorney-in-Fact that they may rely upon this
Limited Power of Attorney until they receive actual notice of termination or
revocation thereof. Any and all third parties dealing with RHSS, as
Attorney-in-Fact, may rely completely, unconditionally, and conclusively on the
authority of RHSS, through its Authorized Signers, and need not make any inquiry
about whether RHSS is acting pursuant to Agreement and the CBAs. Any purchaser,
title insurance company, public official, or other third party may rely upon a
written statement by RHSS through its Authorized Signers that any REO Property
is subject to the authority and power conferred to RHSS in accordance with this
Limited Power of Attorney, pursuant to the Agreement and the CBAs.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Company has executed this Limited Power of Attorney this __
day of ________________ 2017.
[Servicer]


By:    _______________________________________
Name:    _______________________________________
Title:    _______________________________________




Witness:    _______________________________________
Name:    _______________________________________
Title:    _______________________________________




Witness:    _______________________________________
Name:    _______________________________________
Title:    _______________________________________
State of _____        
County of ___________        


This instrument was acknowledged before me on _________ [date] by ___________
[name of officer], _________________ [title of officer] of [Servicer], a
[corporate description], on behalf of said organization. [AMEND AS APPROPRIATE
TO CREATE EFFECTIVE NOTARIZATION UNDER APPLICABLE LAW.]






_____________________________
Notary Public Name:
My Commission expires:


 





